EXHIBIT 99.1 AntriaBio, Inc. (A Development Stage Enterprise) Financial Statements As of December 31, 2011 and 2010, For the Year Ended December 31, 2011, And for the Periods from March 24, 2010 (Inception) to December 31, 2010 and 2011 And Report of Independent Registered Public Accounting Firm Page |1 AntriaBio, Inc. (A Development Stage Enterprise) Index to Financial Statements As of December 31, 2011 and 2010, For the Year Ended December 31, 2011, And for the Periods from March 24, 2010 (Inception) to December 31, 2010 and 2011 Report of Independent Registered Public Accounting Firm 3 Financial Statements: Balance Sheets 4 Statements ofComprehensive Loss 5 Statements of Changes in Shareholders’ Equity (Deficit) 6 Statements of Cash Flows 7 Notes to Financial Statements 8-21 Page |2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of AntriaBio, Inc.: We have audited the accompanying balance sheets of AntriaBio, Inc. (a development stage enterprise) as of December 31, 2011 and 2010 and the related statements of comprehensive loss, changes in stockholders’ equity (deficit), and cash flows for the year ended December 31, 2011 and for the periods from March 24, 2010 (Inception) to December 31, 2010 and 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of AntriaBio, Inc. as of December 31, 2011 and 2010, and the results of its comprehensive loss, changes in its stockholders’ equity (deficit) and its cash flows for the year ended December 31, 2011 and for the periods from March 24, 2010 (Inception) to December 31, 2010 and 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 of the accompanying financial statements, the Company is dependent on generating revenue and obtaining outside sources of financing for the continuation of their operations. These factors raise substantial doubt about the Company's ability to continue as a going concern. SPECTRA FINANCIAL SERVICES, LLC ./s/Spectra Financial Services, LLC Tampa, Florida February 5, 2013 Page |3 AntriaBio, Inc. (A Development Stage Enterprise) Balance Sheets As of December 31, 2011 and 2010 December 31, December 31, Assets Current assets Cash and cash equivalents $ $ Note receivable - related party, net - Interest receivable - related party - Other current assets - Total current assets Non-current assets Other assets - Total non-current assets - Total assets $ $ Liabilities and Shareholders' Equity (Deficit) Current liabilities Accrued expenses $ $ Convertible notes payable, current portion - Due to related parties Interest payable Total current liabilities Non-current liabilities Convertible notes payable, less current portion Total non-current liabilities Total liabilities Commitments and Contingencies (Note 11) Shareholders' equity (deficit) Common stock, $0.00001 par value, 90,000,000 shares authorized 35,284,000 and no shares issued and outstanding at December 31, 2011 and 2010, respectively - Common stock, subscribed ) - Additional paid in capital Deficit accumulated during the development stage ) ) Total shareholders' equity (deficit) ) ) Total liabilities and shareholders' equity (deficit) $ $ The accompanying notes are an integral part of the financial statements. Page |4 AntriaBio, Inc. (A Development Stage Enterprise) Statements of Comprehensive Loss For the Year Ended December 31, 2011, And for the Periods from March 24, 2010 (Inception) to December 31, 2010 and 2011 March 24, 2010 March 24, 2010 Year Ended (Inception) to (Inception) to December 31, 2011 December 31, 2010 December 31, 2011 Revenue Sales $
